OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOLSTATION,AUSTIN, TEXAS 78711



                 STATE ©F TEXAS'*;^ '                          3   ^*V' *•""•>•""" *" CTNEV BOWES
                 PENALTY FOR •'%              mJl«.„ -»n» 0 2 1R                      3    _ _ _. ..
                                                                                                    ?5

9/25/2014        PRIVATE USE
                         USE.                 ISIi^P 0006557458                       SEP30 2014
SPANN, ROBERT MARK Tr. Ct. Nff^oKlaW0FR0M ^Witf85-01
On this day, the application for-11*07v Writ of Habeas Corpus has been received
and presented to the Court.          l-jh- —^ ',,
                                                                              Abel Acosta, Clei


                                                   ADlflliPPTDC# 1539486
                                                                                  '       UTF




         r'AG!L!TY                                    *11«III«i»11 •t**•< r<111* ***11rli*i*11«